Citation Nr: 0714713	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for acid reflux 
disease.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for dementia.

7.  Entitlement to service connection for arthritis of the 
neck, shoulders, elbows, wrist, hands, back, hips, knees, 
ankles, and feet.

8.  Entitlement to service connection for an eye condition.

9.  Entitlement to service connection for a dental condition.

10.  Entitlement to service connection for condition 
manifested by chest pain, to include heart disease and to 
include as due to exposure to Agent Orange.

11.  Entitlement to service connection for arteriosclerosis.

12.  Entitlement to a non service-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
Service in Vietnam and award of the Air Medal is evidenced of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claims of entitlement to service connection for; PTSD; 
hypertension; COPD; acid reflux; a sleep disorder; dementia; 
arthritis; an eye condition; a dental condition; chest pain; 
arteriosclerosis; and, a nonservice-connected pension.  



Issue not on appeal

The veteran originally submitted a claim for entitlement to 
service connection for type 2 diabetes, which was denied in 
the June 2003 RO rating decision.  However, he failed to 
include the issue of diabetes in his September 2003 notice of 
disagreement.  That issue is therefore not in appellate 
status.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Reason for remand

As noted in the Introduction, the veteran seeks, among other 
things, a non service-connected pension.  See 38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(2) (2006).  In 
order to adjudicate this issue, the Board must have evidence 
of the veteran's current disabilities and their effect upon 
the functional and industrial impairment of the veteran.  See 
Gary v. Brown, 7 Vet. App. 229 (1994).  

The veteran has identified the existence of medical records 
which he asserts pertain to his claimed medical conditions.  
Specifically, the veteran has noted in his October 2004 VA 
Form 9 and in an October 2006 statement that such medical 
records are located at "Trover Clinic", the Heartland 
Regional Hospital, the VAMC in Marion, Illinois, and the VAMC 
in St. Louis, Missouri.

VA's development of this case has obviously been hampered 
because the veteran did not provide medical records in 
support of his claims.  The veteran is reminded that VA's 
duty to assist him in developing the facts and evidence 
pertinent to his claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing, with a copy to his accredited 
representative, and request that he 
identify the location of, or produce 
copies of, any medical records pertaining 
to his claims.  To the extent practicable, 
such records should be obtained and 
associated with the veteran's claims 
folder, including records held at Trover 
Clinic, the Heartland Regional Hospital, 
VAMC Marion, Illinois and St. Louis, 
Missouri, and any records held by the 
veteran's former employer, Peabody Coal.

2.  Following completion of the foregoing 
development, the veteran should be 
accorded an appropriate medical 
examination or examinations to determine 
the nature, extent and etiology of any 
medical condition which is identified in 
the medical records.  No such examination 
is necessary if the veteran does not 
identify or produce competent medical 
evidence in support of his claims.   

With respect to the claim of entitlement 
to a non service-connected pension, 
assuming that evidence is received which 
indicates that medical conditions 
currently exist, an examination should 
address the extent of functional and 
industrial impairment caused by the 
veteran's disabilities, if any are 
identified.  

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claims of 
entitlement to service connection for 
assorted claimed disabilities and 
entitlement to a non service-connected 
pension.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



